Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 1 of 18 Page ID #:2747



     1   LATHAM & WATKINS LLP
           Margaret M. Zwisler (pro hac vice)
     2         margaret.zwisler@lw.com
           Jennifer L. Giordano (pro hac vice)
     3         jennifer.giordano@lw.com
         555 Eleventh St. NW, Suite 1000
     4   Washington, D.C. 20004-1304
         Telephone: +1.202.637.2200
     5   Facsimile: +1.202.637.2201
     6     Andrew M. Gass (Bar No. 259694)
               andrew.gass@lw.com
     7   505 Montgomery Street, Suite 2000
         San Francisco, California 94111-6538
     8   Telephone: +1.415.391.0600
         Facsimile: + 1.415.395.8095
     9
         Attorneys for RADIO MUSIC LICENSE
   10    COMMITTEE, INC.
   11
   12                         UNITED STATES DISTRICT COURT
   13                       CENTRAL DISTRICT OF CALIFORNIA
   14
         GLOBAL MUSIC RIGHTS, LLC,               Case No. 2:16-cv-09051-TJH-AS
   15
                        Plaintiff,               DEFENDANT RADIO MUSIC LICENSE
   16                                            COMMITTEE, INC.’S RESPONSE TO
              v.                                 STATEMENT OF INTEREST OF THE
   17                                            UNITED STATES
         RADIO MUSIC LICENSE
   18    COMMITTEE, INC. and DOES 1              The Honorable Terry J. Hatter, Jr.
         through 3,000,
   19                                            Under Submission September 9, 2019
                        Defendants.
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 2 of 18 Page ID #:2748



     1                                      TABLE OF CONTENTS
     2                                                                                                          Page
     3 I.     RMLC HAS NOT ASKED THE COURT TO DISMISS GMR’S
     4        CLAIMS BASED ON A FAILURE TO ALLEGE “INTENT”;
              GMR’S CLAIMS FAIL BECAUSE IT HAS NOT ALLEGED
     5        ANY AGREEMENT AMONG 10,000 RADIO STATIONS TO
     6        DO ANYTHING AT ALL ............................................................................. 3
     7 II.    THE DIVISION’S POSITION THAT PRICE FIXING AND
     8        GROUP BOYCOTTS ARE NOT NECESSARILY MUTUALLY
              EXCLUSIVE HAS NOTHING TO DO WITH THE FACTS THAT
     9        GMR ALLEGED ........................................................................................... 6
   10 III.    GIVEN ITS OWN RECENT CONDUCT, THE DIVISION
   11         SURELY IS NOT ASKING THIS COURT TO BE THE FIRST IN
              HISTORY TO HOLD THAT IT IS PER SE UNLAWFUL FOR
   12         PARTIES TO PROPOSE ARBITRATION AS A WAY TO
   13         RESOLVE DISPUTES IN ORDER TO AVOID PROTRACTED
              FEDERAL COURT LITIGATION ............................................................... 9
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 3 of 18 Page ID #:2749



     1                                         TABLE OF AUTHORITIES
     2
                                                                                                                    Page(s)
     3
                                                                  CASES
     4
         Adaptive Power Solutions, LLC v. Hughes Missile Systems Co.,
     5
           141 F.3d 947 (9th Cir. 1998) ................................................................................ 7
     6
         Alaska v. Fed. Subsistence Bd.,
     7      544 F.3d 1089 (9th Cir. 2008) .............................................................................. 2
     8
       Bell Atlantic Corp. v. Twombly,
     9    550 U.S. 544 (2007) ....................................................................................... 5, 11
   10 Conley v. Gibson,
   11   355 U.S. 41 (1957) ............................................................................................. 11
   12 Drayer v. Krasner,
          572 F.2d 348 (2d Cir. 1978) ........................................................................... 9, 12
   13
   14 E.I. Du Pont De Nemours & Co. v. Smiley,
          138 S.Ct. 2563 (2018) .......................................................................................... 2
   15
      The Fair v. Kohler Die & Specialty Co.,
   16
          228 U.S. 22 (1913) ............................................................................................... 8
   17
      FTC v. Superior Court Trial Lawyers Ass’n,
   18     493 U.S. 411 (1990) ............................................................................................. 7
   19
      Int’l Healthcare Mgmt. v. Hawaii Coal. for Health,
   20     332 F.3d 600 (9th Cir. 2003) .............................................................................. 12
   21 Kelsey K. v. NFL Enterprises, LLC,
   22    757 F. App’x 524 (9th Cir. 2018) ......................................................................... 5
   23 Kendall v. Visa U.S.A. Inc.,
   24   2005 WL 2216941 (N.D. Cal. July 25, 2005), aff’d, 518 F.3d 1042
        (9th Cir. 2008) ...................................................................................................... 4
   25
      Kendall v. Visa U.S.A., Inc.,
   26   518 F.3d 1042 (9th Cir. 2008) .............................................................................. 4
   27
   28
                                                             ii
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 4 of 18 Page ID #:2750



     1 Knevelbaard Dairies v. Kraft Foods, Inc.,
     2   232 F.3d 979 (9th Cir. 2000) .................................................................... 5, 11, 12

     3 LSP Transmission Holdings, LLC v. Lange,
         329 F. Supp. 3d 695 (D. Minn. 2018), appeal filed sub nom. LSP
     4
         Transmission Holdings, LLC v. Sieben, No. 18-2559 (8th Cir. July
     5   24, 2018) ............................................................................................................... 3
     6 Monsanto Co. v. Spray-Rite Serv. Corp.,
     7   465 U.S. 752 (1984) ............................................................................................. 5

    8 In re Musical Instruments & Equip. Antitrust Litig.,
          798 F.3d 1186 (9th Cir. 2015) .............................................................................. 4
    9
   10 NextEra Energy Capital Holdings, Inc. v. Walker,
          No. 1:19-cv-00626-LY (W.D. Tex. Dec. 2, 2019) ............................................... 2
   11
      Nitro-Lift Techs., L.L.C. v. Howard,
   12
          568 U.S. 17 (2012) ............................................................................................... 9
   13
      Oliver v. SD-3C LLC,
   14     2016 WL 5950345 (N.D. Cal. Sept. 30, 2016)..................................................... 5
   15
      Oscar Ins. Co. of Fla. v. Blue Cross Blue Shield of Fla., Inc.,
   16     2019 WL 5295091 (M.D. Fla. Sept. 20, 2019) .................................................... 3
   17 Republic of Austria v. Altmann,
   18   541 U.S. 677 (2004) ............................................................................................. 2
   19 United States ex rel. Ruckh v, Salus Rehab.,
   20   2017 WL 1495862 (M.D. Fla. Apr. 26, 2017) ..................................................... 3

   21 William Morris Endeavor Entm’t, LLC v. Writers Guild of Am.,
         No. 2:19-cv-05465-AB-AFMx (C.D. Cal. Dec. 2, 2019) .................................... 2
   22
   23                                  STATUTES

   24 15 U.S.C. § 1.............................................................................................................. 5
   25 28 U.S.C. § 517.......................................................................................................... 1
   26                                                           RULES
   27
          Fed. R. Civ. P. 12(b)(6) ........................................................................................... 11
   28
                                                              iii
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 5 of 18 Page ID #:2751



     1         The Antitrust Division’s December 5, 2019 Statement of Interest, ECF No.
     2 111 (“SOI”)—which it filed with no advance notice to Defendant Radio Music
     3 License Committee, Inc. (“RMLC”), three months after briefing closed and on the
     4 eve of the Court’s decision—is, above all else, puzzling:
     5         First, the Division asks the Court to “reject[]” arguments that RMLC has not
     6 made.
     7         Second, the Division explains its view of law that has nothing to do with the
     8 facts that Plaintiff Global Music Rights, LLC (“GMR”) has actually alleged, while
     9 at the same time agreeing with RMLC on the law that does apply to the particular
   10 facts alleged in this case.
   11          Third, without citing any supporting authority, the Division seems to ask this
   12 Court to be the first one in history to condemn as per se unlawful a proposal to use
   13 arbitration to avoid protracted antitrust litigation in federal court. But surely that
   14 cannot be this Division’s position. A mere two months ago, it publicly lauded its
   15 own “groundbreaking” decision to start using arbitration in lieu of litigation
   16 precisely because arbitration is so much more efficient.1
   17          Finally, the Division does not address two of the independent arguments that
   18 RMLC has made for dismissal, so none of the points addressed in the Division’s
   19 filing is dispositive of the outcome of the motion at issue. To the contrary, even if
   20 the Court were to credit in full everything the Division has said, granting RMLC’s
   21 motion for judgment on the pleadings would still be warranted.
   22          For all of these reasons, the United States does not appear to have an actual
   23 interest, within the meaning of 28 U.S.C. § 517, in RMLC’s pending motion for
   24 judgement on the pleadings. The Statement of Interest does not address any issue of
   25
         1
   26        See, e.g., Makan Delrahim, Assistant Attorney General, Antitrust Divison,
      U.S. Dept’t of Justice, “Special, So Special”*: Specialist Decision-Makers in, and
   27
      the Efficient Disposition of, Antitrust Cases (Sept. 9, 2019),
   28 https://www.justice.gov/opa/speech/file/1201301/download.
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 6 of 18 Page ID #:2752



     1 relevance to the operative questions before this Court.
     2                                           ***
     3         In a departure from previous administrations, the current leadership of the
     4 Antitrust Division has adopted a practice of offering its views on how district courts
     5 should address antitrust issues in private cases before them.2 Cf. E.I. Du Pont De
     6 Nemours & Co. v. Smiley, 138 S.Ct. 2563, 2564 (2018) (Gorsuch, J., respecting
     7 denial of certiorari) (“Don’t serious equal protection concerns arise when an agency
     8 advances an interpretation only in litigation with full view of who would benefit and
     9 who would be harmed? . . . Should we be concerned that some agencies . . . have
   10 apparently become particularly aggressive in attempting to mold statutory
   11 interpretation and establish policy by filing ‘friend of the court’ briefs in private
   12 litigation?”) (alterations omitted). Although there may be cases where the Division’s
   13 stated interest in assuring that courts apply antitrust law fairly and correctly could
   14 assist federal district judges in resolving novel legal issues of first impression, this
   15 case has no such issues. It requires only a straightforward application of the
   16 uncontroversial binding law of this Circuit to the allegations of GMR’s complaint.
   17 There is nothing unique or difficult about that exercise that requires the court to
   18 consider the unsolicited views of a federal agency. And the Court does not owe any
   19 deference to the Division’s views on either the law or its application to the facts here.
   20 Alaska v. Fed. Subsistence Bd., 544 F.3d 1089, 1095 (9th Cir. 2008) (“We do not
   21 afford Chevron or Skidmore deference to litigation positions unmoored from any
   22 official agency interpretation . . . .”); Republic of Austria v. Altmann, 541 U.S. 677,
   23
         2
              Courts have recently denied the Division’s requests to participate in private
   24 litigation. See, e.g., Or. Den. Req. of the U.S. to Participate in the Dec. 6, 2019 Hr’g
   25 on Defs.’ Mot. to Dismiss, William Morris Endeavor Entm’t, LLC v. Writers Guild
      of Am., No. 2:19-cv-05465-AB-AFMx (C.D. Cal. Dec. 2, 2019), ECF No. 62; Or.
   26 Den. Opposed Mot. of the U.S. to Participate in the Dec. 4, 2019 Hr’g, NextEra
   27 Energy Capital Holdings, Inc. v. Walker, No. 1:19-cv-00626-LY (W.D. Tex. Dec.
      2, 2019), ECF No. 132.
   28
                                             2
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 7 of 18 Page ID #:2753



     1 701 (2004) (noting that executive branch statements of interest regarding the
     2 interpretation of law are entitled to no deference from the judiciary).3
     3         Solely to eliminate any 11th-hour confusion that the Division’s filing may
     4 have created about the arguments that RMLC has and has not made, we briefly
     5 address each of the Division’s points below.
     6 I.      RMLC HAS NOT ASKED THE COURT TO DISMISS GMR’S
     7         CLAIMS BASED ON A FAILURE TO ALLEGE “INTENT”; GMR’S
               CLAIMS FAIL BECAUSE IT HAS NOT ALLEGED ANY
     8         AGREEMENT AMONG 10,000 RADIO STATIONS TO DO
     9         ANYTHING AT ALL
   10          First, the Division asks this Court to “reject[]” RMLC’s argument that GMR
   11
         3
   12           See also LSP Transmission Holdings, LLC v. Lange, 329 F. Supp. 3d 695, 703
         (D. Minn. 2018) (declining to consider the Division’s statement of interest filed two
   13    and a half months after the completion of briefing on motion to dismiss), appeal filed
   14    sub nom. LSP Transmission Holdings, LLC v. Sieben, No. 18-2559 (8th Cir. July 24,
         2018); United States ex rel. Ruckh v, Salus Rehab., 2017 WL 1495862, at *1 (M.D.
   15    Fla. Apr. 26, 2017) (28 U.S.C. §517 does not provide the Department of Justice free
   16    reign to “appear and submit argument in any case in which the United States
         articulates a generic interest in the ‘development’ and the ‘correct application’ of the
   17
         law.”); Oscar Ins. Co. of Fla. v. Blue Cross Blue Shield of Fla., Inc., 2019 WL
   18    5295091, at *1 n.1 (M.D. Fla. Sept. 20, 2019) (same); Salus, 2017 WL 1495862, at
         *2 (denying DOJ motion for leave to submit a statement of interest where the
   19
         statement “appear[ed] calculated to duplicate” one party’s arguments regarding the
   20    interpretation of relevant law). Even outside the context of statements of interest,
         the Antitrust Division of the U.S. Department of Justice has no specially delegated
   21
         authority from Congress to promulgate binding interpretations of the Sherman Act,
   22    has certainly not validly exercised any such authority with respect to any topic at
         issue here, and thus merits no Chevron or similar deference in any event. See United
   23
         States v. Mead Corp., 533 U.S. 218, 226-27 (2001) (“[A]dministrative
   24    implementation of a particular statutory provision qualifies for Chevron deference
         when it appears that Congress delegated authority to the agency generally to make
   25
         rules carrying the force of law, and that the agency interpretation claiming deference
   26    was promulgated in the exercise of that authority.”); cf. Sanford N. Caust-
         Ellenbogen, Blank Checks: Restoring the Balance of Powers in the Post-Chevron
   27
         Era, 32 B.C.L. Rev. 757, 817 (1991) (“Chevron is [] inapplicable in situations
   28    involving parallel enforcement models, such as the antitrust laws.”).
                                               3
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 8 of 18 Page ID #:2754



     1 has failed to “plausibly plead[] that RMLC intended to harm commerce.” SOI at 5.
     2 But RMLC has not made any such argument, so there is nothing for the Court to
     3 “reject[].” Id. As RMLC described at length, the reason that GMR has not alleged
     4 the first element of a Section 1 claim—an agreement in violation of the antitrust
     5 laws—is because it has not plausibly alleged that 10,000 radio stations agreed with
     6 each other to do anything at all. See RMLC Mem. of P. & A. in Supp. of Mot. for
     7 J. on the Pleadings at 10-16, ECF No. 95-1 (“RMLC Mot.”); RMLC Reply in Supp.
     8 of Mot. for J. on the Pleadings at 8-15, ECF No. 99 (“RMLC Reply”). In making
     9 that argument—which has nothing to do with “intent”—RMLC exhaustively
   10 discussed (among others) the very case that the Division accuses RMLC of “never
   11 acknowleg[ing]”: In re Musical Instruments & Equip. Antitrust Litig., 798 F.3d
   12 1186 (9th Cir. 2015). Compare SOI at 7 with RMLC Mot. at 13-16; RMLC Reply
   13 at 8.
   14         The Division’s confusion appears to stem from RMLC directly quoting the
   15 standard for a Section 1 violation set forth in Kendall v. Visa U.S.A., Inc., 518 F.3d
   16 1042, 1047-48 (9th Cir. 2008): “To state a claim under Section 1 of the Sherman
   17 Act, 15 U.S.C. § 1, claimants must plead not just ultimate facts (such as a
   18 conspiracy), but evidentiary facts which, if true, will prove: (1) a contract,
   19 combination or conspiracy among two or more persons or distinct business entities;
   20 (2) by which the persons or entities intended to harm or restrain trade or commerce
   21 among the several States, or with foreign nations; (3) which actually injures
   22 competition.” Id. at 1047 (emphasis added); RMLC Mot. at 10. The Division says
   23 that Kendall was only setting forth the standard for the type of agreement that would
   24 violate the rule of reason, and that Kendall is irrelevant to the types of agreements
   25 that amount to a per se claim. SOI at 7. But Kendall itself makes no such distinction
   26 and the specific Section 1 claim that Kendall addressed was alleged to be a per se
   27 violation, i.e., horizontal price fixing. See Kendall v. Visa U.S.A. Inc., 2005 WL
   28
                                            4
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 9 of 18 Page ID #:2755



     1 2216941, at *1 (N.D. Cal. July 25, 2005) (“Plaintiffs allege that Defendants’ act of
     2 setting merchant discount and interchange fees amounts to horizontal price fixing
     3 under Section 1 of the Sherman Antitrust Act”), aff’d, 518 F.3d 1042 (9th Cir. 2008).
     4 Other courts in this Circuit have cited the Kendall standard in cases involving per se
     5 claims.4 Indeed, in Kelsey K. v. NFL Enterprises, LLC, 757 F. App’x 524, 526 (9th
     6 Cir. 2018), the Ninth Circuit itself quoted this exact standard from Kendall as the
     7 standard “[t]o prove per se illegality.”
     8         In any event, this purely academic debate of the Division’s own making—
     9 which again has nothing to with the arguments for dismissal that RMLC has actually
   10 made—obscures what appears to be the Division’s agreement with RMLC on the
   11 substance of the issue in question. The Division acknowledges that to violate
   12 Section 1 under either the per se standard or the rule of reason the defendants must
   13 have “had a conscious commitment to a common scheme designed to achieve an
   14 unlawful objective.” SOI at 6 (emphasis added) (citing Monsanto Co. v. Spray-Rite
   15 Serv. Corp., 465 U.S. 752, 764 (1984)). Under the Sherman Act, the “unlawful
   16 objective” is to harm competition—otherwise known as restraining trade. 15 U.S.C.
   17 § 1. Knevelbaard Dairies v. Kraft Foods, Inc., 232 F.3d 979, 985 (9th Cir. 2000), a
   18 per se case on which the Division places heavy emphasis, is one of many cases that
   19 makes that point plain.
   20          Surely the Division is not suggesting that the standard that courts must apply
   21 to determine whether an antitrust plaintiff has plausibly alleged facts necessary to
   22 plead an agreement, vel non, for a Section 1 violation is different or more lenient for
   23 a per se claim than for a rule of reason claim. The Supreme Court and the Ninth
   24 Circuit have made clear that—at least as to the predicate question of whether a
   25 plaintiff has plausibly alleged that any agreement between the defendants existed at
   26
   27    4
            See, e.g., Oliver v. SD-3C LLC, 2016 WL 5950345, at *3 (N.D. Cal. Sept. 30,
   28 2016).
                                             5
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 10 of 18 Page ID #:2756



     1 all—the same standards apply regardless of the type of claim. Both Kendall and
     2 Musical Instruments applied the standards set forth in Bell Atlantic Corp. v.
     3 Twombly, 550 U.S. 544 (2007) to per se claims.
     4         In any event, it bears repeating that the issue for this Court to decide on
     5 RMLC’s pending motion is not whether GMR has alleged that 10,000 radio stations
     6 intended to harm competition; it is whether GMR has plausibly alleged any
     7 agreement among 10,000 radio stations at all.5 The SOI does not address this
     8 question—one that the Court is perfectly capable of answering itself, applying well-
     9 settled Supreme Court and Ninth Circuit law to GMR’s complaint without the
    10 Division’s assistance.
    11
         II.   THE DIVISION’S POSITION THAT PRICE FIXING AND GROUP
    12         BOYCOTTS ARE NOT NECESSARILY MUTUALLY EXCLUSIVE
    13         HAS NOTHING TO DO WITH THE FACTS THAT GMR ALLEGED

    14         Next the Division asks this Court to “reject[]” RMLC’s argument that parties
    15 can never engage in both price fixing and also a group boycott because, according
    16 to the Division, price fixing and group boycotts are not “mutually exclusive.” SOI
    17 at 8-9. Here again, RMLC has not made any such argument, so the Division’s views
    18 on the law in this area are beside the point.
    19         RMLC has not asked this Court to dismiss GMR’s claims because it is legally
    20 impossible for parties to engage in price fixing and also to engage in a group boycott.
    21 Rather, RMLC argues that price fixing and group boycotts are not necessarily the
    22 same thing—a point with which the Division appears to agree (SOI at 8)—and that
    23 courts must look at the actual conduct alleged to determine whether to apply the law
    24
    25   5
              For this reason, the Division’s views on the “success of the conspiracy” (SOI
    26 at 12-13) are irrelevant. RMLC does not argue that there was, in fact, an agreement
       among radio stations to achieve something unlawful, but they were never quite able
    27
       to bring it to fruition. Rather, RMLC argues that GMR has not plausibly alleged any
    28 agreement among radio stations at all.
                                              6
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 11 of 18 Page ID #:2757



     1 of group boycotts, the law governing price fixing, both, or neither. RMLC Mot. at
     2 17-19; Reply at 18-21.
     3         Here, if GMR has plausibly alleged any actionable agreement among 10,000
     4 radio stations at all (and it clearly has not), it could only be an agreement not to buy
     5 licenses from GMR. Nowhere in the complaint does GMR allege that 10,000 radio
     6 stations agreed with each other on the price at which they all would buy a license
     7 from GMR. The SOI cites no allegations in the complaint (much less plausible ones)
     8 about any agreement among 10,000 radio stations on the price for a GMR license
     9 because there are none.6
    10         As RMLC detailed exhaustively in two briefs, in Adaptive Power Solutions,
    11 LLC v. Hughes Missile Systems Co., 141 F.3d 947, 950 (9th Cir. 1998), the Ninth
    12 Circuit held that when horizontal competitors agree with each other not to buy a
    13 product because they think that the price they are being charged is too high, but they
    14 do not separately agree on the particular price at which they would buy the product,
    15 that conduct is not price fixing as a matter of law; it is, at most, a group boycott.
    16 RMLC Mot. at 17-19; Reply at 4-7. And that conduct is also subject to the rule of
    17 reason, not the per se standard. Id.
    18         The Ninth Circuit decided Adaptive Power after FTC v. Superior Court Trial
    19 Lawyers Ass’n, 493 U.S. 411 (1990), and the two decisions are in no way
    20 inconsistent. Indeed, the Division itself acknowledges that Adaptive Power “stands
    21 for the . . . proposition that a refusal to deal, without an agreement as to pricing, is
    22
         6
                GMR’s false allegation that RMLC at one point supposedly made a “single
    23
         license fee proposal” covering all stations (GMR First Amended Complaint ¶¶ 61-
    24   62, ECF No. 23) (“GMR FAC”) does not come close to plausibly alleging an
         agreement on price. GMR does not allege that all 10,000 radio stations even knew
    25
         about that proposal, much less authorized and agreed to it. In any event, the Division
    26   does not dispute the well-settled law that there is no liability under Section 1 without
         an actual impact on the plaintiff. Reply at 6. The only injuries that GMR alleges
    27
         arise from the purported failure of radio stations to buy licenses. GMR FAC ¶¶ 121-
    28   33.
                                               7
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 12 of 18 Page ID #:2758



     1 not price-fixing.” SOI at 10. That is the same argument that RMLC has made in its
     2 motion, so it is unclear what exactly the Division thinks that RMLC has “wrongly
     3 argue[d].” Id. at 8.
     4         It seems that the only issue in dispute is whether GMR has plausibly alleged
     5 that 10,000 radio stations all agreed with each other on a price at which they would
     6 buy a license from GMR. If GMR has not done so, then the Division appears to be
     7 in full agreement with RMLC that GMR’s claims fall squarely within Adaptive
     8 Power. To resolve the question of what GMR actually alleges, the Court does not
     9 need the Division’s help—nor has the Division meaningfully offered any, since its
    10 brief offers not a single citation to any paragraph of the operative complaint.
    11 Regardless, the Court can read that document for itself to confirm that GMR has not
    12 alleged at all (much less plausibly so) that 10,000 radio stations made any agreement
    13 on price with respect to GMR licenses. In fact, GMR alleges that RMLC told radio
    14 stations to make their own independent decisions as to whether to buy a license from
    15 GMR and, if so, at what price. GMR FAC ¶ 68.
    16         The Division also says that, “[b]ecause ‘the party who brings a suit is master
    17 to decide what law he will rely upon’, this Court should decide whether GMR has
    18 plausibly pleaded price fixing, regardless of whether its allegations could also, or
    19 should instead, be categorized as describing a group boycott.” SOI at 10-11 (citation
    20 omitted) (quoting The Fair v. Kohler Die & Specialty Co., 228 U.S. 22, 25 (1913)).
    21 It is not clear what the Division’s quotation of Kohler Die is intended to mean, but
    22 the Division certainly cannot be asking this Court to find that GMR has plausibly
    23 stated a claim for price fixing merely because GMR used the words “price fixing”
    24 in its complaint. It has long been settled law that courts are required to disregard
    25 these conclusory labels and to look at the facts actually alleged. RMLC Reply at 4-
    26 7. If, however, the Division instead is asking the Court to look at the actual facts
    27 pleaded to determine whether GMR has plausibly alleged price fixing wholly apart
    28
                                             8
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 13 of 18 Page ID #:2759



     1 from whether it has alleged a group boycott, then RMLC is in full agreement because
     2 that is precisely RMLC’s point. Even the completely false facts that GMR alleges—
     3 taken at face value—do not plausibly allege that 10,000 radio stations agreed with
     4 each other on the price at which they would buy a license from GMR. It is not a
     5 close question.
     6
         III.   GIVEN ITS OWN RECENT CONDUCT, THE DIVISION SURELY IS
     7          NOT ASKING THIS COURT TO BE THE FIRST IN HISTORY TO
     8          HOLD THAT IT IS PER SE UNLAWFUL FOR PARTIES TO
                PROPOSE ARBITRATION AS A WAY TO RESOLVE DISPUTES IN
     9          ORDER TO AVOID PROTRACTED FEDERAL COURT
    10          LITIGATION

    11          The Division’s last point is perhaps the most puzzling of all. It seems to
    12 suggest that proposing to arbitrate disputes in order to try to avoid costly and time
    13 consuming antitrust litigation in federal court could be a per se violation of the
    14 antitrust laws. We are aware of no court that has ever so held, and the Division cites
    15 none. Indeed, the Second Circuit has held that agreements that actually compelled
    16 a party to accept arbitration—far more than GMR alleges here—are subject to the
    17 rule of reason.7 It would be odd, to say the least, to interpret the Sherman Act to
    18 condemn the use of arbitration when this country has a “national policy favoring
    19 arbitration.” Nitro-Lift Techs., L.L.C. v. Howard, 568 U.S. 17, 17 (2012) (per
    20 curiam). This Court knows firsthand the extraordinary use of judicial resources that
    21 complex antitrust cases like this one require that could be saved through a more
    22 efficient arbitration process. Indeed, it is the express policy of this Court to
    23 “encourage” the use of Alternative Dispute Resolution procedures, like arbitration.
    24 L.R. 16-15. The Division cannot possibly be suggesting that the Sherman Act
    25 precludes parties from merely asking an adversary whether it is willing to agree to
    26
    27   7
             RMLC Reply at 19 (citing Drayer v. Krasner, 572 F.2d 348, 353-55 (2d Cir.
    28 1978)).
                                             9
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 14 of 18 Page ID #:2760



     1 use a more efficient alternative to litigation, which the adversary is free to accept or
     2 reject.
     3           It would be particularly bizarre for this administration’s Antitrust Division to
     4 be the first ever to advocate for such a radical interpretation of antitrust law given
     5 its own recent activity. In September 2019, the Division publicly announced its
     6 “groundbreaking” decision, “[f]or the first time in its history,” to use “its authority
     7 under the Administrative Dispute Resolution Act of 1996 to arbitrate a Clayton Act
     8 Section 7 challenge.”8 Just two months ago, Assistant Attorney General Makan
     9 Delrahim stated that
    10                 [t]he benefits of arbitration are well-established.
                       Arbitration allows a neutral third party to decide important
    11                 or dispositive issues without the expense of trial and often
    12                 leads to a more speedy resolution of cases.
    13 Id.at 9. He went on to say that the Division will be looking for more opportunities
    14 to use arbitration in the future for these reasons:
    15               While antitrust legal standards have embraced efficiency,
                     antitrust legal processes still have a long way to go. No
    16               one here needs to be reminded of the tremendous costs of
    17               antitrust litigation. Indeed, the Supreme Court repeatedly
                     has recognized, including in the relatively recent Bell
    18               Atlantic v. Twombly case, the expense and burden that
    19               lengthy antitrust cases can impose. I submit that antitrust
                     enforcers should be more attuned to ensuring an efficient
    20               process for resolving merger and conduct investigations
    21               and, when necessary, litigations . . . .
       Id. at 3 (footnote omitted).
    22
               Because the Division’s position otherwise makes no sense, RMLC must
    23
       assume that this is a merely third example of the Division misunderstanding
    24
       RMLC’s argument. The Division states that:
    25               [t]he mere fact . . . that a third party decides the price on
    26               which competitors will agree does not, standing on its
                     own, remove the restraint from the price-fixing category.
    27
    28   8
                 Delrahim, supra note 1, at 1-2 (emphasis added).
                                               10
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 15 of 18 Page ID #:2761



     1                That restraint is still an agreement to charge the same
     2                prices and thus still eliminates competition on price.

     3 SOI at 11. But GMR has not alleged any agreement among 10,000 radio stations
     4 “to charge the same prices” for a GMR license, and RMLC has not argued for some
     5 categorical rule that the “mere fact” that some “third party decides the price” makes
     6 all associated conduct per se lawful. Id. Rather, RMLC argues that—under the
     7 particular facts alleged here—GMR’s claims must be subject to the rule of reason
     8 rather than the per se rule. That is because GMR does not allege that radio stations
     9 agreed with each other on price. It does not even allege that 10,000 radio stations
    10 agreed with each other to propose arbitration. At most, GMR alleges that RMLC—
    11 the trade association that would be filing the lawsuit—asked GMR whether it would
    12 be willing to resolve disputes about prices in arbitration in order to avoid protracted
    13 federal court litigation. RMLC Reply at 6-7. GMR itself alleges that when it refused
    14 the arbitration proposal, RMLC sued it in federal court. GMR FAC ¶ 73.
    15         The Division’s confusion may stem from its mistaken view that when RMLC
    16 supposedly proposed using arbitration in lieu of litigation that somehow means that
    17 10,000 radio stations had agreed with each other “to charge the same price[].” SOI
    18 at 11. But GMR does not allege that, nor does that follow logically. Under RMLC’s
    19 alleged proposal, GMR could have argued for whatever rates it wanted, including
    20 for different rates for each different radio station, or even for separate arbitrations.
    21 RMLC Reply at 5-7. And, if the arbitrators had sided with GMR’s position, each
    22 radio station that had made its own decision to agree, beforehand, to be bound to
    23 those results would have paid the rate determined for it, regardless whether that was
    24 the same or different from any other station’s rate. Id. Just because RMLC
    25 supposedly proposed a more efficient process for determining rates than federal
    26 court litigation does not mean that GMR has alleged that all radio stations agreed
    27 with each other that they would only buy at “the same price[].” SOI at 11. The
    28 complaint does not say that, and it never happened. So, on this issue, the Division
                                             11
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 16 of 18 Page ID #:2762



     1 is not accepting the facts as alleged, but is reading into the complaint something that
     2 is not there.
     3         As the presiding District Judge in Knevelbaard Dairies, this Court is uniquely
     4 familiar with the facts of that case and thus knows that that case had nothing to do
     5 with the question of whether an alleged agreement to propose arbitration to avoid
     6 costly litigation should be judged as per se or under the rule of reason. In that case,
     7 which did not address the sufficiency of the conspiracy allegations,9 the cheese
     8 maker defendants were alleged to have fixed the price of cheese sold at auction in
     9 order to suppress the price of fluid milk, which was based, in part, on the auction
    10 price of cheese. 232 F.3d at 982, 990. Here, GMR does not allege that 10,000 radio
    11 stations made any agreement with each other on the price for a GMR license. GMR
    12 merely alleges that most of those stations—although certainly not all—did not buy
    13 a license before they needed to do so, that RMLC supposedly asked GMR if it would
    14 agree to arbitrate rate disputes in order to avoid precisely the costly antitrust
    15 litigation that the parties have been engaged in for three years now, and that GMR
    16 declined. If any of that plausibly constitutes an agreement within the meaning of
    17 Section 1 (and it does not), it clearly has to be subject to the rule of reason, not he
    18 per se standard. See, e.g., RMLC Reply at 19 (citing Drayer, 572 F.2d at 353-55);
    19 see also id. at 7 (citing Int’l Healthcare Mgmt. v. Hawaii Coal. for Health, 332 F.3d
    20 600, 608 (9th Cir. 2003) (jointly proposing contract term requiring “fair and
    21 reasonable” prices was not per se unlawful and did not harm competition)).
    22                                            ***
    23         In sum, RMLC has not made any of the arguments that the Division has asked
    24 this Court to “reject[]” so the SOI is not relevant to the Court’s resolution of RMLC’s
    25
    26   9
              Id. at 987. Knevelbaard, which pre-dated Twombly, applied the “no set of
       facts” Federal Rule of Civil Procedure 12(b)(6) standard from Conley v. Gibson, 366
    27
       U.S. 41, 45-46 (1957). Knevelbaard, 232 F.3d at 979, 984. The Supreme Court
    28 rejected the Conley standard in Twombly. 550 U.S. at 560-63.
                                             12
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 17 of 18 Page ID #:2763



     1 pending motion for judgment on the pleadings. Regardless, the SOI does not take
     2 any position on the other independent arguments that RMLC has made for dismissal
     3 including that:
     4         (1) GMR has not plausibly alleged any agreement among 10,000 radio
     5 stations to do anything—an independently fatal problem whether its claims fall
     6 under the rule of reason or the per se standard (RMLC Mot. at 10-13; RMLC Reply
     7 at 8-12);
     8         (2) GMR has failed to allege antitrust injury, which also is the same
     9 requirement for both per se and rule of reason claims (RMLC Mot. at 21-24; RMLC
    10 Reply at 15-18); and
    11         (3) GMR’s rule of reason claims fail to allege harm to competition in a
    12 relevant market (RMLC Mot. at 19-21; RMLC Reply at 21-25).
    13         Thus, notwithstanding anything in the Division’s Statement of Interest and
    14 even if the Court were to credit it in full, the Court should still grant RMLC’s motion
    15 for judgment on the pleadings and dismiss all of GMR’s claims.
    16
         Dated: December 18, 2019                  Respectfully submitted,
    17
    18                                             /s/ Jennifer L. Giordano
                                                   Jennifer L. Giordano (pro hac vice)
    19                                             Margaret M. Zwisler (pro hac vice)
    20                                             William M. Friedman (pro hac vice)
                                                   David L. Johnson (pro hac vice)
    21                                             LATHAM & WATKINS LLP
    22                                             555 Eleventh Street, N.W., Suite 1000
                                                   Washington, D.C. 20004-1304
    23                                             Telephone: (202) 637-2200
    24                                             Facsimile: (202) 637-2201
                                                   Email: Margaret.Zwisler@lw.com
    25                                             Email: Jennifer.Giordano@lw.com
    26                                             Email: William.Friedman@lw.com
                                                   Email: David.Johnson@lw.com
    27
    28
                                             13
Case 2:16-cv-09051-TJH-AS Document 113 Filed 12/18/19 Page 18 of 18 Page ID #:2764



     1                                        Alfred C. Pfeiffer, Jr. (Bar No. 120965)
     2                                        Andrew M. Gass (Bar No. 259694)
                                              Brittany N. Lovejoy (Bar No. 286813)
     3                                        LATHAM & WATKINS LLP
     4                                        505 Montgomery Street, Suite 2000
                                              San Francisco, CA 94111-6538
     5                                        Telephone: (415) 391-0600
     6                                        Facsimile: (415) 395-8095
                                              Email: Al.Pfeiffer@lw.com
     7                                        Email: Andrew.Gass@lw.com
     8                                        Email: Brittany.Lovejoy@lw.com
     9                                        Manuel A. Abascal (Bar No. 171301)
                                              LATHAM & WATKINS LLP
    10
                                              355 South Grand Avenue, Suite 100
    11                                        Los Angeles, CA 90071-1560
                                              Telephone: (213) 485-1234
    12
                                              Facsimile: (213) 891-8763
    13                                        Email: Manny.Abascal@lw.com
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                         14
